              Case 1:17-cv-00260-RBW Document 57 Filed 04/01/19 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  MIKO PELED, et al.,

                            Plaintiffs,                        Docket No: 1:17-cv-00260 (RBW)

                     -against-

  BENJAMIN NETANYAHU, et al.,

                            Defendants.


                       MOTION ON CONSENT REQUESTING EXTENSION
                          OF TIME TO RESPOND TO COMPLAINT

             COMES NOW Defendant Kushner Family Foundation, and requests an extension of time

 to file new motions to dismiss or petition the Court to reinstate their motions that have already

 been filed for the Court’s review.

             Pursuant to an order dated March 1, 2019, this Court lifted a stay pertaining to pending

 motions to dismiss the instant proceedings.         A copy of that Order is submitted herewith.

 Pursuant to that order, "on or before April 4, 2019, the defendants shall file new motions to

 dismiss or petition the Court to reinstate their motions that have already been filed for the

 Court's review."

             Unfortunately, during the intervening period, I have been admitted to NYU hospital and

 suffered other medical conditions that have interfered with my ability to comply with this

 Court's order. As a result, I have requested that Plaintiffs' counsel consent to a two-week

 adjournment of the dates set forth in the Order. Plaintiffs' counsel have so consented.

             This is Defendant Kushner Family Foundation’s first request for an extension of this

 deadline. This request will not affect any other pending scheduled dates.




48474628;1
              Case 1:17-cv-00260-RBW Document 57 Filed 04/01/19 Page 2 of 3



             Defendant Kushner Family Foundation respectfully requests that the Court enter an order

 accordingly granting an extension of time to file new motions to dismiss or petition the Court to

 reinstate their motions that have already been filed for the Court’s review through April 18, 2019.


 New York, New York


 Dated: April 1, 2019                                   Respectfully submitted

                                                        /s/ Donald N. David
                                                        Donald N. David
                                                        Joshua D. Bernstein (pro hac vice)
                                                        AKERMAN LLP
                                                        666 Fifth Avenue, 20th Floor
                                                        New York, NY, 10103
                                                        Tel.: (212) 880-3856
                                                        Fax: (212) 905-6410
                                                        Email: donald.david@akerman.com
                                                        D.C. Bar Number 514870

                                                        Counsel for Defendant Kushner Family
                                                        Foundation




48474628;1
              Case 1:17-cv-00260-RBW Document 57 Filed 04/01/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

             I HEREBY certify that on April 1, 2019, I electronically filed the foregoing with the

 Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to all

 attorneys of record.

                                                           /s/ Donald N. David
                                                           Donald N. David




48474628;1
